SECOND DIVISION
                                                   February 26, 2002








No. 1--99--3075


IN THE INTEREST OF J.B. and T.B.,       )    Appeal from the
      Minors-Respondents-Appellees.          )     Circuit Court of
                                             )     Cook County.
(THE PEOPLE OF THE STATE OF ILLINOIS,   )
                                             )
      Petitioner-Appellee,              )
                                             )
                                                v.                                                  )


                                             )
W.B.,                                   )    Honorable
                                             )     Lynne Kawamoto,
      Respondent-Appellant).            )    Judge Presiding.


      PRESIDING JUSTICE BURKE delivered the opinion of the court:
      Respondent W.B. appeals from an order of the circuit court granting the State summary  judgment
on its petition to declare that she is  an  unfit  parent  under  section  1(D)(q)  of  the  Illinois
Adoption Act (Act) as amended in 1998.   750  ILCS  50/1(D)(q)(West  1998).   On  appeal,  respondent
contends that the 1998 amendment of section 1(D)(q) of the Act could not be applied retroactively  to
her case and the amendment is unconstitutional in violation of the due process and  equal  protection
clauses of the United States and Illinois  Constitutions.   For  the  reasons  set  forth  below,  we
affirm.
      In 1992, respondent pled guilty to  the  aggravated  battery  of  one  of  her  children.   The
indictment against respondent  alleged  that  she  struck  her  son  S.J.  with  an  extension  cord.
Respondent was sentenced to 70 days' imprisonment, which she had already served  while  incarcerated,
and probation.  Respondent's son, J.B., was born on March 4, 1993.  The Department  of  Children  and
Family Services (DCFS) subsequently took custody of him.
      On September 4, 1994, an "adjudication hearing" was held with regard to  J.B.  during  which  a
stipulation was read into the record that respondent had been experiencing psychiatric  problems  and
had failed at times to "follow through" with "any  and  all"  recommendations  she  received  through
counseling and DCFS.  Ivett Riley, a caseworker at the Bensonville Home Society,  also  testified  at
the hearing.  She stated that she had been assigned to respondent's case since  July  1992  and  that
respondent had been having  supervised  visits  with  J.B.,  who  was  currently  in  a  traditional,
"nonrelative" foster home.  Respondent was participating in the services provided  and  was  starting
individual psychotherapy.  Riley stated  that  respondent  had  also  completed  a  parenting  class.
According to Riley, respondent did not currently need  other  services.   The  trial  court  informed
respondent that she would have one year in which to work for the  possible  return  of  J.B.  to  her
custody.
      On February 1, 1995, a "disposition hearing" was held on J.B.'s case.  Kevin Connolly,  a  DCFS
case manager assigned to J.B.'s case, testified that respondent was having regular visits  with  J.B.
once a week.  According to Connolly, respondent had been ordered to  take  psychiatric  medicine  for
her mental health problem, but she was not  taking  the  medication.   Although  he  was  aware  that
respondent was currently pregnant, he did not know if the pregnancy was  the  reason  respondent  was
not taking her medication.  He  also  reported  that  respondent  was  attending  group  therapy  and
parenting classes.  Connolly stated that it was also recently  recommended  that  respondent  receive
individual therapy.
      Following Connolly's testimony, the State recommended that respondent be  found  unfit  due  to
her mental health concerns and the fact that she had not been taking her medication.  The State  also
offered evidence of respondent's 1992 conviction for aggravated battery of a child.  The trial  court
found that it was in the "best interests" of J.B. that he be made  a  ward  of  the  court  and  that
respondent was "unable and unfit" based on her  criminal  conviction,  her  mental  health,  and  her
failure to take her medication for "whatever reason."
      Connolly then offered additional testimony that the current goal for  J.B.  was  "return  home"
and that there was no reason to believe the "minors" would  be  abused  or  neglected  in  the  home.
Respondent's counsel then asked the trial court to reconsider  its  finding  of  unfitness  based  on
Connolly's and DCFS's goal of returning J.B. to his home.  The  trial  court  stated  that  it  would
reconsider its finding, but again determined that respondent was unfit.
      On March 6, 1995, respondent's son, T.B., was born and DCFS took custody of  him  on  March  7.
On August 14, 1995, an  adjudication hearing was held on  T.B.'s  case.   Kevin  Connolly  from  DCFS
again testified, stating that the case was brought with respect to T.B. because of a "risk  of  harm"
to him based on respondent's failure to comply with prior recommended services and her mental  health
history.  He reported that respondent was currently required to participate in  counseling  and  take
medication for schizophrenia, but that respondent had told him that  she  had  not  been  taking  her
medication between September 1994 and March  1995.   Connolly  also  stated  that  respondent  had  a
history of abuse against her oldest child, S.J., on  whom  she  had  left  permanent  marks  with  an
electrical cord.  She also had prior psychiatric hospitalizations.  According  to  Connolly,  despite
respondent's guilty plea to aggravated battery in 1992, she continued to  insist  that  she  did  not
abuse her son.  He further stated that respondent also told him that she had been taken  off  of  her
medication during her pregnancy, but he also was told  that  she  was  "weaned"  off  of  the  drugs.
Connolly did not have medical records to support either of these statements.  He further stated  that
T.B. was healthy and did not have drugs in his  system  when  he  was  born.   He  also  stated  that
respondent was in the hospital  from  May  3,  1994  to  May  9,  1994,  with  symptoms  of  suicidal
tendencies, and she was diagnosed there with major depression and psychosis.
      Based on this testimony and supporting  records,  the  trial  court  found  that  there  was  a
"substantial risk" of abuse to T.B.
      On February 26, 1996, a dispositional hearing was  held  on  T.B.'s  case.   Darryl  Powell,  a
caseworker from Reaching the  Mark  Family  Services,  testified  that  respondent  had  been  having
supervised visits with T.B. and exhibited appropriate behavior.  Jacqueline Chester, a caseworker  at
Bensonville Home Society, testified that respondent had been given random urine "drops" for the  last
three months.  Respondent's first two drops were negative, and Chester did not have the results  from
the third drop.  According to Chester, on February 16,  1996,  respondent  received  a  psychological
examination with a subsequent recommendation for her to  participate  in  psychotherapy  and  receive
behavior modification techniques for possible family  therapy  with  her  children.   Respondent  was
seeing a psychiatrist and receiving medication for depression.  She was  cooperating  with  services,
but  she  did  not  attend  individual  psychotherapy.  After  a  recent  psychotherapy  examination,
respondent was diagnosed with  an  early  onset  of  dysthymic  disorder  and  personality  disorder.
According to her information,  Chester  believed  that  respondent  was  not  taking  medication  for
schizophrenia at that time.  Chester stated that respondent's symptoms  were  being  well  controlled
with the medication.  Chester also stated that according to a  letter from Dr. Rebecca Lewis  Falluf,
respondent had been seeing Falluf  for  more  than  a  year  for  individual  psychotherapy.   Falluf
recommended in the letter that respondent participate in family therapy, if and  when,  her  children
returned home.  There was no recommendation in the letter for continued individual psychotherapy.
      Following the hearing, the trial court found respondent "unable  and  unwilling"  to  care  for
T.B., declared him a ward of the court and appointed a guardian.
      On December 21,  1998,  the  State  filed  supplemental  petitions  to  terminate  respondent's
parental rights to both J.B. and T.B. based, in part, on her prior aggravated battery conviction  and
amended section 1(D)(q) of the Act.  On July 15, 1999, the State filed a motion for summary  judgment
on its supplemental petitions, arguing that section 1(D)(q) of the Act, as amended  in  1998,  stated
as a matter of law that respondent was unfit under  the  Act  because  of  her  1992  conviction  for
aggravated battery of her oldest child, S.J.  Respondent filed a  response  to  the  motion,  arguing
that the 1998 amendment to the Act could not  be  applied  retroactively  to  her  case  because  the
amendment would affect her "vested right" in raising her children.  According to respondent,  because
a vested right would be affected, the amendment could only be applied prospectively.
      On August 8, 1999, a hearing was held on the State's motion for summary  judgment.   The  State
based its entire argument on section 1(D)(q), as amended, arguing that as a matter  of  law  the  Act
deemed respondent unfit because of her 1992 conviction and that, because raising one's own child  was
not a "vested right," there was  no  improper  application  of  the  amended  statute  to  the  case.
Respondent argued that her 1992 conviction should not be considered because both J.B. and  T.B.  were
born after the conviction and her vested right in raising them would be affected through  application
of the amendment.  The trial court granted the State's motion,  finding  that  a  parent's  right  or
interest in raising a child did not constitute an absolute vested property right and that  respondent
was unfit as a matter of law.  The fathers of both J.B. and T.B. were also  found  unfit  based  upon
clear and convincing evidence of their abandonment of the children.
      The parties then conducted a "best interests" hearing  with  respect  to  both  J.B.  and  T.B.
Adrea Brown, a case supervisor at Lifelink, testified that she had worked as a supervisor  on  J.B.'s
case for over two years.  J.B. had been in a  foster  home  since  July  1993.   Respondent  had  not
visited J.B. for one and one-half years, and Brown believed that it  was  in  J.B.'s  best  interests
that respondent's parental rights be terminated.  Eva Holland-Switchett, a caseworker  from  Reaching
the Mark Family Services, testified that she was working on T.B.'s  case.   Respondent's  last  visit
with T.B. was on July 6, 1999.  She also stated that respondent  had  shown  inconsistencies  in  her
desire to visit T.B.  Switchett also believed that based on the length of time  that  T.B.  had  been
with his foster parents and his need for stability, respondent's parental rights to T.B. should  also
be terminated.
      Respondent, who was 36 years old, testified that she loved her children  and  still  wished  to
care for them.  She bought them Christmas and birthday gifts, but T.B.'s foster parents would  reject
the gifts.  She blamed her inability  to  visit  J.B.  on  his  caseworker  whom  she  claimed  often
cancelled visits.  She admitted that she might have cancelled one  visit  herself.   Respondent  also
stated that she had been participating in services for five or six  years  with  the  hope  that  she
would regain custody of her children.   The  services  had  helped  her  to  control  her  anger  and
frustration.  She stated that she would like to continue her visits and that, although  she  believed
that she was currently a fit parent, she would continue to work to become a better parent.  She  also
stated that she had not been convicted of a crime since either J.B. or T.B. had been born.
      Following the testimony, the trial court found that  it  was  in  the  best  interests  of  the
children to terminate respondent's parental rights to both children as requested by the State in  its
supplemental petition.  This appeal followed.

      I. RETROACTIVE APPLICATION
      Respondent first contends that the trial court erred in applying the 1998 amendment to the Act
"retroactively" to terminate her parental rights.  She argues that the former version of section
1(D)(q) of the Act should have been applied and that her criminal conviction for aggravated battery
of a child should not have been a basis for the court's determination that she was "unfit" because
that conviction occurred prior to the births of J.B. and T.B.  Respondent claims that the 1998
amendment affected her "fundamental liberty interest" in having and raising her own children,
"chang[ing] substantive law," and that the amendment therefore should not have been applied
retroactively.  She requests that this matter be remanded for a new termination hearing.
      The State contends that the trial court's application of the 1998 amendment to the Act was
proper because respondent failed to show that she had an "absolute vested property right in beating
her children."  Because respondent did not have such a vested property right, the State argues that
the "subsequent legislative enactment [of amended section 1(D)(q)] is valid within the ambits of the
ex post facto laws of the United States and Illinois Constitutions."  The State also notes that the
supplemental petitions for "Appointment of a Guardian with Right to Consent to the Adoption" of J.B.
and T.B., thereby terminating respondent's parental rights, were filed after the effective date of
the 1998 amendment of the Act.  Although the State admits that respondent has a fundamental interest
in controlling the upbringing of her children, it claims that the application of the amendment here
is not improper because the amendment "in reality" does not "reach back and interfere with
respondent's absolute vested rights."  The State maintains that respondent's interest in raising her
sons is not "absolute."
      The public guardian has adopted the State's argument as to this issue.  The public guardian
also contends, however, that the amendment to section 1(D)(q) was merely "a clarification of
existing law."  He further argues that applying the "legislative approach" to the issue of whether
the section should be applied retroactively, the court must ask whether the amended statute attaches
new legal consequences to events completed before its enactment.  Under this approach, the public
guardian claims that the Act, prior to the amendment, permitted the termination of parental rights
for depravity and that aggravated battery was indicative of such depravity.  The public guardian
maintains, therefore, that the amendment of section 1(D)(q) was merely a clarification of this
potential basis for an unfitness finding.
      The Illinois Supreme Court has held that a reviewing court should apply the law as it exists
at the time of an appeal unless the change in the law would affect a vested right.  First of America
Trust Co. v. Armstead, 171 Ill. 2d 282, 289, 664 N.E.2d 36 (1996).  "Vested rights are interests
that are protected from legislative interference by our due process clause."  Armstead, 171 Ill. 2d
at 289.  If an amendment does not "reach back" and interfere with a vested right, there is no true
retroactive impact.  Armstead, 171 Ill. 2d at 289.  A statute is not retroactive merely because it
relates to antecedent events or because it draws upon antecedent facts for its operation.  Armstead,
171 Ill. 2d at 289.  A retroactive change in the law is one that takes away or impairs vested rights
under existing laws, or creates a new obligation, imposes a new duty, or attaches a new disability
in respect of transactions or considerations that have already passed.  Armstead, 171 Ill. 2d at
290, citing United States Steel Credit Union v. Knight, 32 Ill. 2d 138, 142, 204 N.E.2d 4 (1965).
If vested rights are not involved because an amendment is procedural in nature or the rights are not
yet perfected, the amendment can be applied without any retroactive impact.  Armstead, 171 Ill. 2d
at 290.
      The supreme court has also recognized that the question of whether a particular expectation
rises to the level of a vested right is not capable of a precise definition.  Armstead, 171 Ill. 2d
at 290.  It has therefore defined a vested right as an "expectation so far perfected that it cannot
be taken away by legislation."  Armstead, 171 Ill. 2d at 291.  Additionally, a vested right is a
complete and unconditional demand or exemption that may be equated with a property interest.
Armstead, 171 Ill. 2d at 291.
      The due process clause of the fourteenth amendment to the United States Constitution provides
that no state shall "deprive any person of life, liberty, or property, without due process of law."
U.S. Const., amend. XIV, §1.  The due process clause provides heightened protection against
government interference with certain fundamental rights and liberty interests.  In re M.H., 196 Ill.
2d 356, 362, 751 N.E.2d 1134 (2001), citing Washington v. Glucksberg, 521 U.S. 702, 719-20, 138 L.
Ed. 2d 772, 787, 117 S. Ct. 2258, 2267 (1997).  The due process clause protects a parent's right to
bring up his or her children and control their education (Pierce v. Society of Sisters on the Holy
Name of Jesus & Mary, 268 U.S. 519, 534-35, 69 L. Ed. 1070, 1077-78, 45 S. Ct. 571, 573 (1925)) and
the freedom of personal choice in the matters of family life (Santosky v. Kramer, 455 U.S. 745, 753,
71 L. Ed. 2d 599, 606, 102 S. Ct. 1388, 1394 (1982)).  Illinois courts have also recognized a
parent's liberty in raising his or her children.  M.H., 196 Ill. 2d at 356.  Because of the liberty
interest involved, courts will not easily terminate parental rights.  M.H., 196 Ill. 2d at 356.
"When the State initiates a parental rights termination proceeding, it seeks not merely to infringe
that fundamental liberty interest, but to end it."  Santosky, 455 U.S. at 759, 71 L. Ed. 2d at 606,
102 S. Ct. at 1397.  Procedures used in the termination of parental rights must meet the requisites
of the due process clause.  M.H., 196 Ill. 2d at 356, citing Santosky, 455 U.S. at 753, 71 L. Ed. 2d
at 606, 102 S. Ct. at 1394.
      Section 1 of the Act provides, in relevant part:
           "§1. Definitions. When used in this Act, unless the context otherwise requires:
           A. "Child" means a person under legal age subject to adoption under this Act.
      ***
           D. "Unfit person" means any person whom the court shall find to be unfit to have a child,
           without regard to the likelihood that the child will be placed for adoption. The grounds
           of unfitness are any one or more of the following:
      ***
           (q) The parent has been criminally convicted of aggravated battery, heinous battery, or
           attempted murder of any child." 750 ILCS 50/1(D)(q)(West 1998).
The State is required to prove by clear and convincing evidence at least one of the statutory
grounds of unfitness listed in section 1(D).  In re S.W., 315 Ill. App. 3d 1153, 1156, 735 N.E.2d
706 (2000).
      The First District Appellate Court has previously held that "a parent's right or interest in
his child does not amount to an absolute vested right."  S.W., 315 Ill. App. 3d at 1156; In re
Ladewig, 34 Ill. App. 3d 393, 398, 340 N.E.2d 150 (1975).  Section 1(D) is a list of statutory
grounds that will support a finding of parental unfitness; it is not a list of parental rights.
S.W., 315 Ill. App. 3d at 1157.  The legislature has an "ongoing right" to amend statutes to include
rebuttable presumptions that may be applied retroactively.  S.W., 315 Ill. App. 3d at 1157.
      In S.W., this district specifically addressed respondent's argument here that an amendment to
section 1(D) of the Act should not be applied retroactively because it affects a parent's vested
right in her relationship with her child.  S.W. was born in 1992 and taken into custody by DCFS in
1993 due to environmental neglect by his mother, whose rights were not at issue in the case.  In
1995, S.W. was adjudicated neglected and made a ward of the court.  In 1997, the State filed a
petition to terminate the respondent father's parental rights.  The respondent had been convicted of
first degree murder in 1992 and received a 27-year sentence.  Prior to 1998, section 1(D)(i) of the
Act provided that when a parent was convicted of the murder of any child or of the murder of a
parent of a child to be adopted, that conviction created a presumption that the parent was depraved
which could only be overcome by clear and convincing evidence.  S.W., 315 Ill. App. 3d at 1154-56.
Effective June 20, 1998, the section was amended, creating a rebuttable presumption that a parent is
depraved if the parent had been criminally convicted of either first or second degree murder of any
person within 10 years of the filing date of the petition or motion to terminate parental rights.
S.W., 315 Ill. App. 3d at 1156.  On October 30, 1998, based on the amended statute, the State filed
a motion for leave to amend the petition and terminate the respondent's parental rights.  The trial
court applied the amendment, found that it was in S.W.'s best interests that the respondent's
parental rights be terminated, and granted the State summary judgment.  S.W., 315 Ill. App. 3d at
1155-56.
      On appeal in S.W., the respondent contested the finding of unfitness, arguing that the statute
was amended after the State had filed its petition to terminate parental rights and that the
amendment was inapplicable to him and interfered with his vested right to a relationship with his
child.  S.W.. 315 Ill. App. 3d at 1156.  The S.W. court rejected the respondent's contention that
his interest in his child amounted to an absolute vested right.  Holding that section 1(D) created a
list of statutory grounds supporting a finding of unfitness, as opposed to a list of parental
rights, the court found that the amendment applied to the case before it.  The S.W. court further
found that based on the evidence presented at the hearing on the State's motion for summary
judgment, the respondent failed to rebut the presumption of depravity created by his conviction for
first degree murder within 10 years of the filing of the State's petition to terminate his parental
rights, and the court affirmed the judgment of the trial court.  S.W., 315 Ill. App. 3d at 1157.
      It is clear from both federal and Illinois cases that the right to have and raise children is
one of the most basic fundamental liberty interests protected by the due process clause.  The First
District Appellate Court, however, in both S.W. and Ladewig, has held that a parent's right to a
relationship with his or her child is not a "vested right."  In S.W., this court also stated that
the list of statutory factors in section 1(D) of the Act is not a list of parental rights and,
instead, is a list of factors supporting a finding of unfitness.  As stated above, and relied on in
S.W., a court is required to apply the law as it exists at the time of an appeal unless the law
would affect a vested right.  Armstead, 171 Ill. 2d at 289.  Also, a retroactive application of the
law is one that affects vested rights.  Armstead, 171 Ill. 2d at 289.  As in S.W., respondent here
argues that the application of the 1998 amendment of section 1(D), specifically subsection (q) in
this case, affects her interest in raising her children.  Because this interest, however, is not a
vested right, the application of the 1998 amendment to respondent's pending case was not an improper
retroactive application of the statute.  Further, in order to reverse the trial court, respondent's
liberty interest in raising her children would have to be considered a vested right, but S.W. and
Ladewig clearly hold otherwise.  Accordingly, we find that the trial court properly applied amended
section 1(D)(q) of the Act.
      II. DUE PROCESS
      Respondent next contends that section 1(D)(q) of the Act, as amended, is unconstitutional
because it violates the due process clause of both the United States and Illinois Constitutions.
Respondent argues that the section is not narrowly drawn to promote a legitimate state interest and,
therefore, it cannot withstand strict scrutiny.  Specifically, respondent maintains that section
1(D)(q) does not contain a specific time limit within which a prior conviction can be considered
with respect to an "unfitness" determination and does not provide a method for the parent to
challenge or overcome the "presumption" of unfitness created by the "rule of law" in the section.
According to respondent, she was not given the opportunity to present any evidence regarding changes
in her circumstances since she pled guilty to the charge of aggravated battery of her oldest child
or regarding her efforts to rehabilitate herself.  She claims that "procedural safeguards" such as
those contained in section 1(D)(i), including the opportunity to rebut a presumption of unfitness
and specific time limits with respect to the relevance of a conviction, would add little or no
additional cost or effort to the State in such proceedings.
      The State contends that its interest in protecting minors is "sufficiently compelling" to
satisfy strict scrutiny and uphold section 1(D)(q), as amended.  The State specifically argues that
where a parent has severely injured one of her children and, therefore, demonstrated an "inability
to care for any children without an increased danger to those children," the State has an interest
in protecting the remaining children even if they have not yet been abused.  The State further
argues that a parent has the opportunity to demonstrate her concern for, love for, and ability to
parent her children during the "best interests" portion of the hearing.  The State notes that a
finding of unfitness is not a de facto termination of respondent's parental rights and application
of the amendment did not deprive her of her due process rights.
      The public guardian contends that the amendment here does not violate either substantive or
procedural due process.  With respect to substantive due process, the public guardian argues that
the amendment is tailored to express the State's compelling interest in protecting children from
abuse even when the parent has shown a propensity to commit such abuse, but has not yet abused the
child who is the subject of the termination proceeding.  It maintains, therefore, that a parent's
actions, both before and after the birth of a child, are relevant to the protection of the child
under the Act.  With respect to procedural due process, the public guardian argues that the
amendment is not unconstitutional merely because it simplifies the proof necessary to find unfitness
in certain situations, such as where the parent has a conviction involving  battery to a child.  The
public guardian further claims that the established procedures also protect the parent because a
finding of unfitness is not an automatic termination of parental rights, and the parent may contest
the termination of rights at the "best interests" hearing.
      "All statutes are presumed to be constitutional."  In re R.C., 195 Ill. 2d 291, 296, 745
N.E.2d 1233 (2001).  The burden of rebutting this presumption and clearly establishing a
constitutional violation is on the party challenging the constitutionality of the statute.  R.C.,
195 Ill. 2d at 296.  It is the duty of the court to construe acts of the legislature so as to affirm
their constitutionality and validity if it can reasonably do so.  R.W. Dunteman Co. v. C/G
Enterprises, Inc., 181 Ill. 2d 153, 163, 692 N.E.2d 306 (1998).
      Proceedings used to terminate parental rights must meet the requisites of the due process
clause.  Santosky, 455 U.S. at 753, 71 L. Ed. 2d at 606, 102 S. Ct. at 1394; M.H., 196 Ill. 2d at
356.  The United States Supreme Court has identified three factors to be considered by courts in
determining what the due process clause requires: (1) the private interest affected by the official
action; (2) the risk of an erroneous deprivation of the interest through the procedures used, and
the probable value, if any, of additional or substitute procedural safeguards; and (3) the
government's interest, including the function involved and the fiscal and administrative burdens
that the additional or substitute safeguards would entail.  Mathews v. Eldridge, 424 U.S. 319, 335,
47 L. Ed. 2d 18, 33, 96 S. Ct. 893, 903 (1976); M.H., 196 Ill. 2d at 356.  The Supreme Court has
applied these factors to cases involving the termination of parental rights.  Lassiter v. Department
of Social Services, 452 U.S. 18, 31, 68 L. Ed. 2d 640, 652, 101 S. Ct. 2153, 2161-62 (1981).  The
State has two interests in a proceeding to terminate parental rights: (1) a parens patriae interest
in preserving and promoting a child's welfare, and (2) a fiscal and administrative interest in
reducing the cost and burden of such proceedings.  Santosky, 455 U.S. at 766, 71 L. Ed. 2d at 615,
102 S. Ct. at 1401.
      As stated above, a parent's interest in having and raising children is considered a
fundamental liberty interest which is protected under "heightened protection" by the due process
clause.  M.H. 196 Ill. 2d at 356.  Both parties agree that because the issue here involves a
fundamental liberty interest, when determining whether section 1(D)(q), as amended, is
unconstitutional as violative of the due process clause, the court must apply a strict scrutiny
analysis.  The statute, therefore, must be narrowly tailored to promote a compelling state interest.

      Respondent basically argues that section 1(D)(q) violates the due process clause because it is
not sufficiently narrowly tailored.  Specifically, respondent's brief directs our attention to the
absence from section 1(D)(q) of a specific time limit during which a conviction for aggravated
battery of a child may be considered in an unfitness hearing and the absence of an opportunity to
rebut the presumption that a parent is unfit based on the existence of such a conviction.  In
contrast, respondent points out that section 1(D)(i), as recently amended, only allows a conviction
for first degree murder to be considered in a fitness hearing within 10 years of that conviction.
Additionally, a presumption that a parent is unfit based on such a conviction within 10 years of the
State's petition to terminate parental rights may be rebutted by the parent.  750 ILCS
50/1(D)(i)(West 1998).
      The First District Appellate Court, however, has recently recognized that in the "extremely
few" Illinois cases in which a summary determination of unfitness has been upheld, almost all of
those cases involved a judgment of unfitness based on the fact that the parent had committed a crime
that serves as a "per se" factor establishing parental unfitness.  In re T.J, T.J. and I.J., 319
Ill. App. 3d 661, 671, 745 N.E.2d 608 (2001).  In In re Ray, 88 Ill. App. 3d 1010, 411 N.E.2d 88
(1980), the respondent was convicted of murder and cruelty to children on evidence of common design
and participation in her boyfriend's torture and abuse of the respondent's 17-month-old daughter,
resulting in her death.  Prior to the respondent's conviction, the State had filed a petition
seeking termination of the respondent's parental rights to her three other children.  At that time,
section 1(D)(i) of the Act provided that a criminal conviction of a parent resulting from the death
of any child by physical abuse constituted a ground for finding the parent unfit.  Following the
respondent's conviction, the State moved for summary judgment, which the trial court granted.
      On appeal, the Ray respondent argued that the statute violated her equal protection and due
process rights.  Ray, 88 Ill. App. 3d at 1010.  The respondent also argued that a parent who abuses
and kills one child will not automatically mistreat her other children, the causes of such abuse can
be treated and eliminated, and the statute imposed an "impermissible 'rebuttable' or conclusive
presumption."  Ray, 88 Ill. App. 3d at 1013-14.  The Ray court rejected this argument, stating that
prior Illinois cases had found that abuse of one child was sufficient to support findings of
parental unfitness and termination of parental rights as to the parent's other children.  Ray, 88
Ill. App. 3d at 1013.  The Ray court further found that the statute promoted an "overriding state
interest" that withstood constitutional attack under any level of scrutiny.  Lastly, the court
agreed with the State that the "irrebuttable presumption" challenged by the respondent "is nothing
more than the relation between a fact and its legal result," and stated that it failed to see how
the statute constituted a presumption in any sense.  Ray, 88 Ill. App. 3d at 1013-14.
      In J.H., the respondent, convicted of the first degree murder of an 11-year-old girl to whom
she was not related, appealed the trial court's grant of summary judgment to the State on the
State's petition to terminate the respondent's parental rights, finding that the respondent was
unfit to be a parent under section 1(D)(f) of the Act.  On appeal, the respondent argued that the
trial court erred in applying the section because the victim of her crime was not her own child.
J.H., 292 Ill. App. 3d at 1103.  The J.H. court affirmed the trial court's finding of unfitness,
holding that the term "any child" in section 1(D)(f) was clear and that the statute did not require
that the abused child be related to the parent for the parent to be found unfit, i.e., a parent's
conviction resulting from the death of any child by physical abuse was a ground for finding the
parent unfit.  J.H., 292 Ill. App. 3d at 1104.
      In In re A.M.F., 311 Ill. App. 3d 1049, 726 N.E.2d 661 (2000), the respondent mother took her
daughter to the hospital where it was determined that the child's injuries were the result of abuse.
 The respondent was indicted for aggravated battery of a child, a class X felony, but she accepted
the State's offer of an open plea to aggravated battery, a class 3 felony.  The State subsequently
sought to have the respondent declared unfit pursuant to section 1(D)(q), the same section involved
in the present case, prior to the amendment of the section.  The trial court found the respondent
unfit and granted the State's motion for summary judgment based on the respondent's conviction for
aggravated battery.  The respondent had objected, arguing that section 1(D)(q) required a conviction
for the specific crime of "Aggravated Battery of a Child" as that offense is defined in the Criminal
Code of 1961, as opposed to a conviction for "aggravated battery of the child" who is the subject
matter of the termination proceeding.  (Emphasis in original.) A.M.F., 311 Ill. App. 3d at 1050-51.

      On appeal, the A.M.F. respondent further argued that the phrase, "aggravated battery of the
child," as used in section 1(D)(q) was ambiguous.  The A.M.F. court rejected this argument, finding
that section 1(D)(q) made no reference to the offense of "Aggravated Battery of a Child" or to the
Criminal Code, and that the legislature intended to find a person unfit when that person is
convicted of the "aggravated battery of the child that is the subject matter of the proceedings."
A.M.F., 311 Ill. App. 3d at 1051-52.  The court did not consider the State's alternative argument
pursuant to the amendment of section 1(D)(q) at issue in this case, i.e., that the respondent was
unfit to be a parent per se based on the prior conviction, finding the issue waived because the
application of amended section 1(D)(q) had not been raised in the trial court even though the
finding of unfitness occurred after the effective date of the amendment.  A.M.F., 311 Ill. App. 3d
at 1053.
      In the present case, with respect to substantive due process, it is clear from Illinois cases
cited by the parties and described above that "per se" factors for finding unfitness as a matter of
law under the Act, such as a conviction for the aggravated battery of a child, have been applied in
termination of parental rights proceedings and served as grounds for granting summary judgment to
the State.  In none of the cases has a court declared such a per se factor unconstitutional merely
because it required a finding of unfitness as a matter of law.  Accordingly, we find no basis
supporting an argument that a statute, such as section 1(D)(q), violates a party's due process
rights merely because the statute requires a finding of unfitness as a matter of law based on a
prior conviction involving abuse of a child.
      The more difficult issue, and the one primarily argued by respondent, is whether amended
section 1(D)(q) is sufficiently narrowly tailored to express the State's interest in protecting
children from abuse.  For example, section 1(D)(i), which we quote below in this order, creates a
rebuttable presumption of unfitness even where the parent has a conviction for murder or multiple
felony convictions.  Section 1(D)(q) does not permit rebuttal evidence from the parent prior to an
unfitness finding.  Further, certain convictions for murder, as referenced here in section 1(D)(i),
can only be considered if they are entered within 10 years of the State's petition seeking
termination of parental rights.  Again section 1(D)(q) contains no similar time limit.
      In the present case, as argued by the State and public guardian, the State does have a
compelling interest in protecting children from abuse, both after and before the abuse occurs.  The
amendment to section 1(D)(q) promotes that interest by allowing courts to consider a parent's abuse
of one child when determining whether the parent is also fit to parent his or her other current or
future children.  The State does not have to wait for the abuse to occur.  Additionally, despite a
finding of unfitness under section 1(D)(q) of the Act, a court cannot automatically terminate a
parent's parental rights.  A trial court, as here, must also conduct a "best interests" hearing to
determine whether it is in the best interests of the child to have a parent's rights permanently
terminated.  The procedures established by the Act, therefore, do not automatically result in the
termination of parental rights following a conviction for one of the offenses listed in section
1(D)(q).  Following a finding of unfitness, a parent still possesses the right and opportunity at
the "best interests" hearing to present evidence of her rehabilitation and desire and ability to be
a parent to her children.  Accordingly, we find that such procedures do not violate a party's due
process rights, and respondent failed to meet her burden of establishing that section 1(D)(q) is
unconstitutional.

      III.  EQUAL PROTECTION
      Lastly, respondent contends that section 1(D)(q) also violates the equal protection clause of
the United States and Illinois Constitutions because it denies a parent, who has been convicted of
aggravated battery of any child, the opportunity to rebut a presumption of unfitness, while section
1(D)(i) of the Act permits parents, who have been convicted of offenses such as first degree murder,
aggravated criminal sexual assault, and multiple felonies, the opportunity to rebut a presumption of
unfitness.  Respondent argues that a distinction in the punishment given to similarly situated
offenders of different, but comparable crimes, has been found to violate equal protection rights in
Skinner v. Oklahoma, 316 U.S. 535, 86 L. Ed. 1655, 62 S. Ct. 1110 (1942).  She claims that she
should have been allowed to present "exonerating circumstances" with respect to her conviction and
evidence of her "rehabilitation" before being found to have been unfit.
      The State contends that section 1(D)(q) and section 1(D)(i) properly make distinctions based
on inherent differences in the criminal behavior of individual parents and in the crimes committed
by them in order to promote a compelling government interest in protecting children from child
abusers.  The State argues that the offenses listed in section 1(D)(q), in which there is no
provision allowing the parent the opportunity to rebut a presumption of unfitness, i.e., aggravated
battery of a child, heinous battery of a child, or attempted murder of a child, all inherently focus
on the parent's intentional and knowing abuse of a child.  The State contrasts this with the
offenses listed in section 1(D)(i), where rebuttal evidence is allowed, which do not necessarily
focus on a parent's intention to hurt a child.  For example, the State notes that a conviction may
be based on "felony murder" or a "transferred intent scenario" where the conviction did not have an
actual relationship to the abuse of a child.  The State claims that such a distinction is consistent
with the purpose of the Act in protecting children from abusers, as opposed to creating punitive
measures for criminals.  The State concludes, therefore, that respondent is not similarly situated
to persons whose felony convictions did not involve the actual abuse of children.
      The public guardian adopts the state's argument on this issue.  Additionally, the State argues
that even if respondent had been  allowed to rebut the presumption of unfitness, the evidence would
still have demonstrated that she was unfit, i.e., based upon her aggravated battery conviction, her
refusal to participate in psychotherapy, and her failure to visit J.B. for more than one year.  The
public guardian maintains that this evidence shows that respondent failed to rehabilitate herself,
as well as her unfitness to be a parent.
      The protection provided by the equal protection clauses of the United States and the Illinois
Constitutions is identical.  R.C., 195 Ill. 2d at 309;  In re A.A., 181 Ill. 2d 32, 36-37, 690
N.E.2d 980 (1998).  The government is required to treat similarly situated individuals in a similar
manner.  R.C., 195 Ill. 2d at 309.  The government, therefore, may not treat differently persons who
have been placed by statute into different classes on the basis of criteria wholly unrelated to the
purpose of legislation.  R.C., 195 Ill. 2d at 309.  "However, the equal protection clause does not
forbid the legislature from drawing proper distinctions in legislation among different categories of
people."  R.C., 195 Ill. 2d at 309.  Courts apply strict scrutiny to classifications affecting
fundamental rights.  A.A., 181 Ill. 2d at 37.  "To survive strict scrutiny in the equal protection
context, as in due process analysis, the means employed by the legislature must be necessary to
advance a compelling state interest, and the statute must be narrowly tailored to the attainment of
the legislative goal."  R.C., 195 Ill. 2d at 309.  To have standing to raise an equal protection
claim, the party raising the claim must be a member of the class against whom the statute allegedly
discriminates.  Bruso v. Alexian Brothers Hospital, 178 Ill. 2d 445, 460, 687 N.E.2d 1014 (1997).
      Section 1(D)(i) of the Act, as amended, states:
                 "(i) Depravity.  Conviction of any one of the following crimes shall create a
           presumption that a parent is depraved which can be overcome only by clear and convincing
           evidence: (1) first degree murder in violation of paragraph 1 or 2 of subsection (a) of
           Section 9-1 of the Criminal Code of 1961 or conviction of second degree murder in
           violation of subsection (a) of Section 9-2 of the Criminal Code of 1961 of a parent of
           the child to be adopted;  (2) first degree murder or second degree murder of any child in
           violation of the Criminal Code of 1961; (3) attempt or conspiracy to commit first degree
           murder or second degree murder of any child in violation of the Criminal Code of 1961;
           (4) solicitation to commit murder of any child, solicitation to commit murder of any
           child for hire, or solicitation to commit second degree murder of any child in violation
           of the Criminal Code of 1961; or (5) aggravated criminal sexual assault in violation of
           Section 12-14(b)(1) of the Criminal Code of 1961.
                 There is a rebuttable presumption that a parent is depraved if the parent has been
           criminally convicted of at least 3 felonies under the laws of this State or any other
           state, or under federal law, or the criminal laws of any United States territory;  and at
           least one of these convictions took place within 5 years of the filing of the petition or
           motion seeking termination of parental rights.
                 There is a rebuttable presumption that a parent is depraved if that parent has been
           criminally convicted of either first or second degree murder of any person as defined in
           the Criminal Code of 1961 within 10 years of the filing date of the petition or motion to
           terminate parental rights."  750 ILCS 50/1(D)(i)(West 1998).
      Respondent relies primarily on Skinner in support of her equal protection argument.  In
Skinner, the Supreme Court reviewed the constitutionality of Oklahoma's Habitual Criminal
Sterilization Act (Oklahoma Act), which provided for the sterilization of "habitual criminals."
Those eligible for the punishment pursuant to the Oklahoma Act were criminals who were convicted of
at least three felonies amounting to crimes of "moral turpitude."  The statute, however,
specifically excluded offenses arising out of the violation of prohibitory laws, revenue acts,
embezzlement, or political offenses.  Skinner, 316 U.S. at 536-37, 86 L. Ed. at 1657-58, 62 S. Ct.
at 1111.  The petitioner had been convicted of stealing chickens and two subsequent robberies using
firearms.  The trial and reviewing courts of Oklahoma found that the petitioner should be sterilized
pursuant to the Act.  The majority of the Skinner court reversed the lower courts' judgments,
finding that the statute failed to meet the requirements of the equal protection clause.  Upon
comparing convictions for grand larceny, punishable under the statute, and embezzlement, which was
not punishable, the Skinner court found that the nature of the two crimes was "intrinsically the
same" and punishable criminally in the same manner.  The Skinner court then concluded:
           "When the law lays an unequal hand on those who have committed intrinsically the same
           quality of offense and sterilizes one and not the other, it has made as an invidious a
           discrimination as if it had selected a particular race or nationality for oppressive
           treatment. [Citations.] Sterilization of those who have thrice committed grand larceny
           with immunity for those who are embezzlers is a clear, pointed, unmistakable
           discrimination."  Skinner, 316 U.S. at 541, 86 L. Ed. at 1660, 62 S. Ct. at 1113.
      Respondent's reliance on Skinner is misplaced.  Skinner involved a statute in which direct
criminal punishments were vastly different for similar crimes.  Repeat larcenists might be
sterilized while repeat embezzlers were completely exempted from the statute.  Skinner, 316 U.S. at
541, 86 L. Ed. at 1660, 62 S. Ct. at 1113.  The allegedly differential treatment in the present case
is not of the same nature and extent as it was in Skinner.  Here, the Act did not create extremely
different punishments for different classes of people committing similar offenses.  The Act created
a method for the State to have a parent declared unfit for the protection of children because of a
prior conviction.  The Act did not create classifications for administering direct punishment for
convictions.  Section 1(D)(q) created a per se finding of unfitness, while section 1(D)(i) created a
presumption of unfitness that may be rebutted.  The risk in being convicted of the crimes listed
under either of the sections is the same, i.e., the person may ultimately have his or her parental
rights terminated by the court because he or she is unfit.  Although, from respondent's viewpoint,
section 1(D)(q) of the Act is stricter because it requires a finding of unfitness without the
opportunity to rebut that finding, the potential consequences are the same under either section
1(D)(i) and section 1(D)(q) for a conviction of one of the listed offenses.  Additionally, as stated
above, respondent and other similarly situated parents still possess the opportunity to present
evidence of their rehabilitation and ability to be a parent at the required "best interests"
hearing.
      In summary, we find no authority to support respondent's argument that because section 1(D)(i)
creates a rebuttable presumption of unfitness, while section 1(D)(q) does not, that there is an
equal protection violation.  Accordingly, respondent has failed to meet her burden of establishing
that section 1(D)(q) of the Act is unconstitutional.
      For the reasons stated, we affirm the judgment of the circuit court of Cook County.
      Affirmed.
      GORDON and CAHILL, JJ., concur.